Citation Nr: 1533389	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities (TDIU) from July 24, 2006 to April 8, 2007. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.  He served in Vietnam from December 1968 to December 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript of that hearing is of record. The Veteran submitted a waiver of initial consideration of additional evidence by the agency of original jurisdiction (AOJ) to the Board. 38 C.F.R. § 20.1304(c) (2014).

In the May 2012 remand, the Board found that the issue of entitlement to TDIU was raised by the evidence of record and was part of the increased rating claims on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when a TDIU issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating).  In the May 2012 remand, the Board indicated that the Veteran asserted that he cannot work due to his diabetes, and the Board found that this issue was properly before the Board.  The issue of entitlement to a TDIU was remanded in May 2012.  The remand instructions included a request that an examination be conducted to evaluate the impact of all of the Veteran's service-connected disabilities on his employability and that the TDIU issue be adjudicated on appeal.  A subsequent April 2013 rating decision found a schedular 100 percent rating was permanent and total, but the TDIU issue remaining on appeal has been adjudicated.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

The issue of entitlement to TDIU was again remanded in June 2014 for compliance with the May 2012 remand instructions.  The Veteran was provided a VA examination, and the TDIU claim was adjudicated.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

A January 2015 rating decision granted entitlement to TDIU from April 9, 2007.  Thus, the remaining issue on appeal is entitlement to TDIU from July 24, 2006 to April 8, 2007.  

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of coronary artery disease (current rating of 100 percent from October 14, 2014); depressive disorder and post traumatic stress disorder (current rating of 30 percent from April 13, 2011); bilateral hearing loss (current rating of 20 percent from July 24, 2006); peripheral vascular disease of the right lower extremity (current rating of 20 percent from July 24, 2006); peripheral vascular disease of the left lower extremity (current rating of 20 percent from October 14, 2014); urinary frequency (current rating of 20 percent from July 24, 2006); peripheral neuropathy of the right lower extremity (current rating of 20 percent from April 13, 2011); peripheral neuropathy of the left lower extremity (current rating of 20 percent from April 13, 2011); diabetes mellitus type II (current rating of 20 percent from October 14, 2014); tinnitus (current rating of 10 percent from July 24, 2006); and erectile dysfunction (current rating of zero percent); resulting in an 80 percent combined rating from July 24, 2006 and a 100 percent combined rating from April 13, 2011. 

2.  The Veteran had worked as a customer service representative and truck driver.  

3.  The Veteran was engaged in substantially gainful employment from July 24, 2006 to April 8, 2007. 

4.  The service-connected disabilities are not shown to have precluded the Veteran from securing or following all forms of substantially gainful employment consistent with his educational and work background from July 24, 2006 to April 8, 2007.  

CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are not met from July 24, 2006 to April 8, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in November 2006 and June 2012, prior to the initial adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in January 2015, and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2010 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran contends that his service-connected disabilities have rendered him unable to maintain substantially gainful employment throughout the course of his appeal.  The Veteran's service-connected disabilities consist of coronary artery disease (current rating of 100 percent from October 14, 2014); depressive disorder and post traumatic stress disorder (current rating of 30 percent from April 13, 2011); bilateral hearing loss (current rating of 20 percent from July 24, 2006); peripheral vascular disease of the right lower extremity (current rating of 20 percent from July 24, 2006); peripheral vascular disease of the left lower extremity (current rating of 20 percent from October 14, 2014); urinary frequency (current rating of 20 percent from July 24, 2006); peripheral neuropathy of the right lower extremity (current rating of 20 percent from April 13, 2011); peripheral neuropathy of the left lower extremity (current rating of 20 percent from April 13, 2011); diabetes mellitus type II (current rating of 20 percent from October 14, 2014); tinnitus (current rating of 10 percent from July 24, 2006); and erectile dysfunction (current rating of zero percent).  

The Veteran has a combined total disability rating of 100 percent from April 13, 2011.  A TDIU has been granted from April 9, 2007.  For the time period in question for this appeal, from July 24, 2006 to April 8, 2007, an 80 percent combined rating is assigned.  Thus, the percentage requirements of § 4.16(a) are met from July 24, 2006 to April 8, 2007.  

The remaining issue is whether, from July 24, 2006 to April 8, 2007, the Veteran's service-connected disabilities precluded him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In this regard, the Board finds that the weight of the evidence of record shows that, for the time period in question from July 24, 2006 to April 8, 2007, the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The competent and credible evidence shows that the Veteran was employed in a substantially gainful occupation from July 24, 2006 to April 8, 2007.  In a January 2015 report of general information, the Veteran confirmed that his last employment date was April 9, 2007.  He verified that he has not worked since becoming disabled.  The RO noted that Social Security Administration indicated that the Veteran's disability onset date was April 9, 2007.   

Regarding the Veteran's work and educational background, the evidence shows that he has an associate's degree and work experience as a customer service representative and truck driver.  An October 2005 VA treatment record indicates that the Veteran reported that he worked for American Protein company and that he had an associate's degree.  A September 2006 VA examination report indicates that the Veteran reported that he worked as a customer service representative and that his job required him to drive all over the states of Georgia and Alabama.  He drove between 200 to 500 miles per day.  An October 2008 VA psychiatric examination report indicates that the Veteran reported that he was retired and that he had worked in customer service for many years.  At the hearing before the Board in October 2010, the Veteran stated that in 2002 the diabetes started and that he still had to work at that time.  He stated that, when he had to start taking insulin, he was told he could not work and that that was in 2007.  An April 2011 VA examination report indicates that the Veteran reported that he had retired in March 2007 and that he could no longer drive a truck due to taking insulin. 

Based on a careful review of all of the evidence, the Board finds that there is no evidence that the Veteran was unable to maintain substantially gainful employment from July 24, 2006 to April 8, 2007.  The Board notes that he has not submitted any evidence regarding his salary for the time period from July 24, 2006 to April 8, 2007.  In June 2012, the RO asked the Veteran to complete and submit a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  To date, he has not submitted this form or any information regarding his salary for the time period in question.  He did not provide identifying information regarding his employer for the time period in question.  

Based on the foregoing, the evidence in the claims file does not reflect that the Veteran worked in marginal employment based on salary for the time period of July 24, 2006 to April 8, 2007.  The Veteran has not mentioned any inability to support his family or himself during that time period, nor has there been any record of any mention of financial difficulties in his treatments records or lay statements.  The duty to assist is not a one-way street, and the Veteran has not provided any evidence regarding his employment for the time period of July 24, 2006 to April 8, 2007 other than information about his date of retirement which was April 9, 2007.  The Veteran has not submitted any evidence that his employment could be considered marginal or was not substantially gainful.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the burden is not on VA to disprove his TDIU request.  See 38 U.S.C. § 5107(a) ("Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits administered by the Secretary."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). Consequently, the preponderance of evidence is against the finding that the Veteran's work can be considered marginal employment.  As such, the Board finds that the Veteran's service-connected disabilities did not preclude him from being able to secure and follow substantially gainful employment during the time period of July 24, 2006 to April 8, 2007.  Therefore, the Veteran is not entitled to TDIU, and the claim is denied. 


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities from July 24, 2006 to April 8, 2007 is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


